GRAVES, J.
This is one of the three cases argued and submitted together. The case of City of Sedalia ex rel. Taylor v. David H. Smith, ante, page 346, in which we have gone over both the facts and the law, controls the disposition of this case. There is but one difference either in fact or law between the Smith case and this case. In this case, the defendant, Dogherty, signed the' following petition:
“We who are residents on Fourth street, in the city of Sedalia, and who have petitioned the city council to pave said street, hereby desire to signify to the council that we want said paving on a six inch concrete base and the character of paving as indicated opposite our respective names:”
Defendant Smith, in his case, had signed nothing. It is urged in the present case that Dogherty is estopped by reason of this act and cannot now question the taxhill. This presents a very nice question, but in the view we have taken of the Smith case, a consideration thereof would be useless. Following the Smith case, this case will be reversed and remanded to be *373proceeded with as indicated in onr opinion in the Smith ease.
All concnr.